Criminal prosecution tried upon four several indictments charging the appealing defendant and three others with three several assaults with deadly weapons and conspiracy, consolidated and tried together.
From a verdict of guilty on three of the charges and judgments pronounced thereon, the defendant, Willard Hensley, appeals, assigning errors.
The evidence is conflicting on the issue of guilt; it is purely a question of fact; the jury has determined the matter against the defendant; there is no reversible error appearing on the record; the exceptions relating to the admission and exclusion of evidence, and those to the charge, must all be resolved in favor of the validity of the trial; the case presents no new question of law, or one not heretofore settled by our decisions; the verdict and judgment will be upheld.
No error.